DETAILED ACTION
Prosecution on the merits of this application is reopened.  Claims 1-18 are now considered unpatentable for the reasons indicated below.
Double Patenting
An assignee and inventor search was performed in order to identify documents with possible double patenting issues.  Applicant filed a Terminal Disclaimer on 07/13/2022 (approved the same day) overcoming the obvious type double patenting rejection in the Non-Final Office Action mailed on 04/13/2022.  No other documents with conflicting claims have been found.
Claim Objections
Claim 7 is objected to because of the following informalities:  line 4 recites “first height is about 4 cm or more (emphasis added)”  However, this is likely an inadvertent error as applicant’s specification states in paragraph 0115 “when the pen having the weight of about 5.8g drops toward the window substrate at a height of about 4 cm or less, the window substrate may not be broken (emphasis added).”   Claim 7 will be examined in accordance with the specification (i.e. 4 cm or less).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8-9 and 13-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang et al. (US Publication 2015/0210588) (cited previously in the Non-Final Office Action mailed on 04/13/2022). 
In re Claim 1, Chang discloses a window substrate 100c for protecting an electronic display device, the window substrate comprising: a first substrate 50a/60 having a first material (glass, paragraph 0079); a second substrate (50a/60  shown in stacked arrangement in annotated Figure 2 below) having a second material the same as the first substrate (glass, paragraph 0079); and an interlayer 70 having a different material than the first and second substrates (PTFE, paragraph 0066), and having opposed sides disposed between the first substrate and the second substrate, with one side of the interlayer being in contact with the first substrate, and the other side of the interlayer being in contact with the second substrate (Paragraph 0079 discloses "[t]he layers 50a can be stacked directly together or, in some aspects, compliant interlayers can be disposed between them" and paragraph 0080 discloses "[a]lternatively, or as an addition thereto, a second layer 70 may be employed: on the second primary surface of the lower-most layer 50a; and/or on one or both primary surfaces of any layer 50a in the stack assembly 100c" (emphasis added).), wherein the first substrate 50a/60 has a first thickness (See Figure 1B, paragraph 0057, thickness 52 may be 25 microns), the second substrate 50a/60 has a second thickness (Figure 2 showing the second substrate stacked with the first substrate, paragraph 0079 describing each stacked layer being the same, thus the second substrate can also be 25 microns), and the interlayer 70 has a third thickness (See Figure 1B, paragraph 0065, thickness 72 may be 1 micron), and wherein the sum of the first thickness (25 microns), the second thickness (25 microns), and the third thickness (1 micron) is about 190 microns or less (25+25+1=51 microns <190 microns).

    PNG
    media_image1.png
    337
    559
    media_image1.png
    Greyscale

In re Claim 4, Chang discloses wherein the third thickness is about 100 microns or less (See Figure 1B, paragraph 0065, thickness 72 may be 1 micron).
In re Claim 6, Chang discloses wherein the interlayer 70 comprises an optically clear adhesive (“[Interlayer] 70 can employ various fluorocarbon materials that are known … including … amorphous fluorocarbons … which typically rely on mechanical interlocking mechanisms for adhesion.” Paragraph 0066.  The interlayer 70 is disclosed throughout as being optically clear since it may attach above a display panel as a cover. See paragraphs 0056 and 0072. 
In re Claim 8, Chang discloses wherein at least one of the first and second substrates (Fig. 2, bottom and middle 50a/60) includes a first region (Fig. 1B, 60) extending from one surface thereof (Fig. 1B, 54a) to a first depth (Fig. 1B, 62) at which an ion exchange process occurs, and having a first compressive stress (para [0073]).
In re Claim 9, Chang discloses wherein the first depth is about 1 micron or more (para [0062] discloses that the depth 62 is 1/3 the thickness of 52/52a which would mean a thickness of at least 25/3 microns -- about 8 microns), and the first compressive stress is about 600 MPa to about 1200 MPa (para [0061] teaches 600 MPa to 1000 MPa, which anticipates the claimed range as it is entirely within the claimed range).
In re Claim 13, Chang discloses a cover layer (Fig. 2 top layer 70 for a 2 layered stack assembly described in para [0079]) disposed on the first substrate (bottom 50a/60) or the second substrate (2nd layer 50a/60).
In re Claim 14, Chang discloses wherein the cover layer (Fig. 2, top layer 70) comprises at least one of an anti-reflection layer, an anti-stain layer, or an anti-fingerprint layer (para [0067] teaches that the layer 70 may include the properties of anti-fingerprint “in addition to the above, the second layer 70 may include various other attributes, such as … anti-fingerprint”).
In re Claim 15, Chang discloses wherein at least a portion of the window substrate has flexibility (Fig 2A, para [0080]).
In re Claim 16, Chang discloses wherein the window substrate 100c is bendable at a radius of curvature of about 1mm to about 10mm (Paragraph 0239 discloses that the window substrate or glass element is bendable within this range.)
In re Claim 17, Chang discloses wherein each of the first thickness and the second thickness is greater than the third thickness (paras [0057], [0065], & [0079] where first and second thicknesses are each 25 microns and the third thickness 72 is 1 micron).
In re Claim 18, Chang discloses a display device comprising: a display panel to display an image on a front surface thereof (Paragraph 0056 states “the stack assembly, glass element and/or glass article, may be used as one or more of: a cover on the user-facing portion of a foldable display … .”); and a window substrate 100c disposed on the front surface of the display panel (paragraph 0056), wherein the window substrate comprises: a first substrate 50a/60 having a first material (glass, paragraph 0079); a second substrate 50a/60 (shown in stacked arrangement in Figure 2 annotated below) having a second material the same as the first substrate (glass, paragraph 0079); and an interlayer 70 having a different material than the first substrate (PTFE, paragraph 0066), and having opposed sides disposed between the first substrate and the second substrate, with one side of the interlayer being in contact with the first substrate, and the other side of the interlayer being in contact with the second substrate (Paragraph 0079 discloses "[t]he layers 50a can be stacked directly together or, in some aspects, compliant interlayers can be disposed between them" and paragraph 0080 discloses "[a]lternatively, or as an addition thereto, a second layer 70 may be employed: on the second primary surface of the lower-most layer 50a; and/or on one or both primary surfaces of any layer 50a in the stack assembly 100c" (emphasis added).), wherein the first substrate 50a/60 has a first thickness (See Figure 1B, paragraph 0057, thickness 52 may be 25 microns), the second substrate 50a/60 has a second thickness (Figure 2 showing the second substrate stacked with the first substrate, paragraph 0079 describing each stacked layer being the same, thus the second substrate can also be 25 microns), and the interlayer 70 has a third thickness (See Figure 1B, paragraph 0065, thickness 72 may be 1 micron), and wherein the sum of the first thickness (25 microns), the second thickness (25 microns), and the third thickness (1 micron) is about 190 microns or less (25+25+1=51 microns <190 microns).

    PNG
    media_image1.png
    337
    559
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Publication 2015/0210588) (cited previously in the Non-Final Office Action mailed on 04/13/2022) taken alone. 
In re Claim 2, Chang discloses wherein the electronic display device is a flexible display device (paragraph 0005, Figures 2A-4B) and when the window substrate 100c is bent such that the first substrate 50a/60 is disposed toward the outside of the flexible display device and the second substrate is disposed toward the inside of the flexible display device (for example Figure 2a shows the window substrate bent in this manner, paragraphs 0007, 0056, 0072 describe the window substrate or “stackable assembly” as a cover for a display in a portable electronic device housing).  Chang does not explicitly disclose wherein the first substrate has a smaller thickness than the second substrate.  However, merely changing the dimensions of that which has otherwise been disclosed in the prior art has been held to have been obvious to a person having ordinary skill in the art. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.) See also MPEP §2144.04 (IV)(A).  Chang does suggest that the substrates individually may have variable thicknesses. Chang, paragraphs 0057-0058.
In re Claim 3, Chang discloses wherein the first thickness is about 40 micrometers or less (See Figure 1B, paragraph 0057 and 0058, glass element 50 has glass element thickness 52 may be 25 microns), and the second thickness is about 50 micrometers or less (See Figure 1B, paragraph 0057, thickness 52 may be 25 microns).
In re Claim 5, Chang discloses the limitations as noted above, and discloses wherein the third thickness 72 may be varied depending on the application. Chang, paragraph 0065.  Chang does not explicitly disclose wherein the third thickness is about 10 to about 30 micrometers. However, it would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have made slight changes to the thickness of the interlayer as otherwise disclosed in Chang. See MPEP§2144.04 (IV)(A). See also, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), (The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.)  This is especially the case here since Chang suggests that the thickness of the interlayer 70 may be varied depending on the application. Chang, paragraph 0065. See also Chang, paragraph 0143 (“However, to the extent that second layer 70 has any significant thickness, the plate separation distance D may be increased by twice the second layer thickness in order to achieve a desired target bend radius at the primary surface being tested … .”).
In re Claim 7, Chang discloses wherein the window substrate 100c can withstand compressive stresses up to 2000 MPa, puncture resistance greater than 4 kgf and pencil hardness greater than or equal to 8H. Chang, paragraphs 0061-0064. Chang does not explicitly disclose wherein the window substrate is not damaged when a 5.8g pen is dropped onto one surface of the window substrate from a height of 4cm or less. However, it has been held that routine optimization of that which is otherwise disclosed in the prior art would have been obvious to a person having ordinary skill in the art. See MPEP §2144.05 (II)(A).  Chang discloses wherein the window substrate “can resist puncture at about 2kgf or greater, 2.5 kg or greater, 3 kgf or greater, 3.5 kgf or greater, 4 kgf or greater, and even higher ranges.” Chang, paragraph 0064.  Thus, it is contemplated in Chang that the degree of impact resistance can be varied to suit a particular purpose without departing from the scope of the invention disclosed therein. Therefore, it would have been obvious to a person having ordinary skill in the art of electronics at a time before the effective filing date to have provided an impact resistance sufficient to withstand a 5.8g pen dropping 4cm or less upon the window substrate as routine optimization.
In re Claim 10, Chang discloses the limitations as noted above, and discloses wherein the window substrate 100c is a transparent cover of a flexible display to allow an image of the display to be viewable by a user. Chang, paragraph 0056 (“the stack assembly, glass element and/or glass article, may be used as one or more of: a cover on the user-facing portion of a foldable display”).  Presumably, a transparent cover over a display would need to have greater than 90% light transmittance to be functional, but Chang does not explicitly disclose wherein the light transmittance is 90% or more.  However, it has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have selected a specific light transmittance of 90% or more to make a transparent window substrate as otherwise disclosed in Chang.  See MPEP §2144.05(II)(A). 
In re Claim 12, Chang discloses wherein the window substrate 100c can withstand compressive stresses up to 2000 MPa, puncture resistance greater than 4 kgf and pencil hardness greater than or equal to 8H. Chang, paragraphs 0061-0064. Chang does not explicitly disclose wherein an absorption load (measured in gf) when an iron ball of about 5.5g is freely dropped on one surface of the window substrate is about 5% or more of an impact load of the iron ball. However, it has been held that routine optimization of that which is otherwise disclosed in the prior art would have been obvious to a person having ordinary skill in the art. See MPEP §2144.05 (II)(A).  Chang discloses wherein the window substrate “can resist puncture at about 2kgf or greater, 2.5 kgf or greater, 3 kgf or greater, 3.5 kgf or greater, 4 kgf or greater, and even higher ranges.”  Chang, paragraph 0064.  Thus, it is contemplated in Chang that the degree of impact absorption (gf) can be varied to suit a particular purpose without departing from the scope of the invention disclosed therein. Therefore, it would have been obvious to a person having ordinary skill in the art of electronics at a time before the effective filing date to have a window substrate with the absorption load (gf) of Claim 12, specifically an absorption load of about 5% or more of an impact load of an iron ball when the iron ball of about 5.5 g is freely dropped on one surface of the window substrate as routine optimization.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Publication 2015/0210588) (cited previously in the Non-Final Office Action mailed on 04/13/2022) in view of Fukatani et al. (US Publication 2004/0234778).
In re Claim 11, Chang discloses the limitations as noted above, but does not explicitly disclose the yellow index value of the window substrate. However, Fukatani discloses a window substrate comprising two glass substrates with an interlayer between, wherein the window substrate has a yellow index variation of about 2.0 or less.  Fukatani, paragraph 0053.  It would have been obvious to a person having ordinary skill in the art of electronics at a time before the effective filing date to have provided a window substrate with a yellow index of 2.0 or less, as disclosed in Fukatani, with the apparatus as otherwise disclosed in Chang. Ensuring a yellow index of 2.0 or less would ensure that the transparency of the window substrate did not digress over time.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADRIAN S WILSON/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
 /JINHEE J LEE/ Supervisory Patent Examiner, Art Unit 2841